3010 LBJ FREEWAY
SUITE 1200
DALLAS, TX  75234

In re Application or : Ronny Koch			:
Serial No : 16/216,146				:	DECISION ON PETITION TO
Filed : December 11, 2018				:	ENTER AFTER-FINAL 
Title : TUBE, IN PARTICULAR FLAT TUBE	:	AMENDMENT AND
	FOR AN EXHAUST GAS COOLER	:	WITHDRAW HOLDING OF
	AND EXHAUST GAS COOLER		:	          FINALITY


This is a decision on the petition filed on January 26, 2021, in which petitioner requests supervisory review and withdrawal of the finality of the Office action dated November 18, 2020 and entry of an amendment filed with a response after final action on January 8, 2021. The petition is considered pursuant to 37 CFR § 1.181, and no fee is required.

The petition is dismissed. 

A review of the relevant prosecution history shows that a final action was issued on November 18, 2020, in which the examiner finally rejected claims 12, 20, and 22, under 35 USC 102 (a)(1) as being anticipated by Geskes (US 2010/0139631), and rejected claims 30-33 under 35 USC 103, as being unpatentable over Geskes (2010/0139631) in view of Ruckwied (US 2011/0000657). On January 8, 2021, applicant filed a response after final action including proposed amendments to claims 12, 30, and 32. On January 19, 2021, the examiner issued an advisory action denying entry of the proposed amendment, indicating that the amendment would raise new issues that would require further consideration and/or search, in view of new limitations. 

On January 26, 2021, petitioner filed the current petition requesting supervisory review of the propriety of the final rejection and withdrawal of the finality of the Office action dated November 18, 2020, pursuant to MPEP § 706.07(c) and further petitioner requests entry of the proposed amendment pursuant to MPEP § 714.13. The petitioner argues that finality of the Office action dated November 18, 2020, was improper because the examiner introduced new grounds of rejection not necessitated by applicant’s amendments and was premature under MPEP § 706.07(c). The petitioner argues that the amendments accompanying the response after 


 Analysis of Application Record

In the non-final Office action dated June 15, 2020, the examiner rejected claims 10-14, 16-23, and 26-29 under 35 USC 102(a)(1) as being anticipated by Geskes (US 2010/0139631). The examiner rejected claims 15, 24, and 25 under 35 USC 103, as being unpatentable over Geskes (2010/0139631), in view of Geskes (2007/0107882). The non-final action also included rejections under 35 USC 112 of claims 10-29. Applicant’s response filed September 3, 2020 canceled claims 10, 11, 13-19, 21, and 23-29 and added new claims 30-33; therefore, examiner’s final Office action dated November 18, 2020, addressed pending claims 12, 20, 22, and 30-33. 

Applicant’s September 3, 2020 response to the non-final office action amended claim 12 to incorporate limitations originally appearing in canceled claim 10, but changed the terminology from “one of the projections is implemented closer to a gas inlet in the direction toward the gas inlet is developed lower” to “the height of the projection closer to the gas inlet in the direction of the tube axis is smaller”. In the final Office action dated November 11, 2020, the examiner rejected claims 12, 20, and 22 under 35 USC 102 as being anticipated by Geskes (2010/0139631)1. The examiner did not apply a new ground of rejection in the treatment of Claims 12, 20, and 22. New Claims 30-33 were rejected under 35 USC 103, as being unpatentable over Geskes (2010/0139631), in view of Ruckwied (US 2011/0000657)2. The examiner applied Ruckwied to address limitations directed to projections being criss-crossed and having connecting sidewalls with semi-cylindrical sections. The feature of criss-crossed projections appeared in dependent claims 24 and 25, which are no longer pending but the semi-cylindrical sections represent a new feature. Petitioner did not present substantive argument with regard to the appropriateness of finality regarding prior art rejections. 

The final Office action dated November 18, 2020 includes rejections of new claims 30-33, under 35 USC 112. The petitioner argues that the rejections are directed to phrases which appeared previously in now canceled claims; however, the rejections in the final Office action are directed to new claims and are appropriate to address matters within the scope of 35 USC 112, as they appear in the new claims. 

On January 19, 2021, following a response after final action by applicant, the examiner issued an advisory action denying entry of applicant’s proposed amendment. The amendments to Claims 12, 30, and 32 add limitations relating to the relationship between the width of projections in the direction of the tube axis and the distance the projections are spaced apart in the direction from the gas inlet to the gas outlet. The limitations are not drawn from prior claims and represent a new feature. The advisory action of January 19, 2021 indicated that the new limitations required further consideration.

 MPEP § 714.13 indicates that applicant may not enter an amendment, after final office action, as of right. 35 C.F.R. 116(b)(3) requires that applicant provide a showing of good and sufficient 

Conclusion

Based on the analysis of record, the examiner issued a final rejection on November 18, 2020, rejecting claims 12, 20, and 22 on the same grounds relied upon in the non-final rejection issued June 15, 2020. New claims 30-33 were rejected with a newly cited secondary reference, which was required to address new limitations not previously included in the claims. The finality of the Office action dated November 18, 2020 was proper. On January 19, 2021, the examiner issued an advisory action denying entry of applicant’s proposed amendment which was included in a response after final action filed January 8, 2021. Applicant’s proposed amendment added structural features, namely placement of projections configured to satisfy dimensions associated with the width and spacing. The examiner indicated the presence of new issues that required further search or consideration, which would have been apparent to the applicant. 

For the foregoing reasons, the petition to withdraw finality of the November 18, 2020 Office action and enter the after final amendment filed January 8, 2021 in the above-identified application is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f). No extension of time under 37 CFR 1.136(a) will be permitted. The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings (37 CFR 1.181(f)). The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”.  
 
Any inquiry regarding this decision should be directed to David Duffy, Quality Assurance Specialist, at (571) 272-1574. 

PETITION DISMISSED. 
/ALEXANDER S. BECK/Director, Technology Center 3700                                                                                                                                                                                                  


    
        
            
        
            
        
            
    

    
        1 See final Office action, mailed November 18, 2020, page 5.
        2 See final Office action, mailed November 18, 2020, pages 7-11.